Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jagiella et al. (US Patent #10429307) in view of Hanko et al. (US Patent #10705044), further in view of Toft et al. (US Patent #9234693).
With respect to claim 1, Jagiella discloses an in-line compact measuring device (Figure 2), comprising: 
a housing having a process connection embodied to be connected to a process vessel connection complementary to the process connection (housing 103 having a connection 120 configured for complementary connection to a process vessel connection 121 of process vessel 122; column 8); 
a sensor assembly arranged in the housing (spectrograph 106); and
a measuring circuit connected to the sensor assembly and arranged in the housing (electronic device component 107 detects and processes spectral registered by spectrograph 106).
Jagiella does not disclose:
a fluid line in thermally conductive contact with at least one housing wall of the housing, 
wherein the fluid line can be connected to a cooling fluid supply arranged outside the housing.
In the same field of endeavor, Hanko discloses an inline sensor arrangement comprising a housing having a process connection configured for connection with a process vessel, and a sensor assembly arranged within the housing, wherein the sensor arrangement further includes a fluid line in thermal contact with the housing (C20-21), enabling improved detection performance.  In light of the improved detection performance provided by the cooling arrangement disclosed by Hanko, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Jagiella.  
Hanko does not disclose wherein the fluid line can be connected to a cooling fluid supply arranged outside the housing.  In the same field of endeavor, Toft discloses a spectral detection system comprising a liquid thermal management system having a fluid line in thermal contact with a housing, wherein the fluid line can be connected to a cooling fluid supply arrangement outside the housing (Figures 1-2; cooling fluid tanks 130, 140 and supply lines 114, 116).  In light of the enhanced cooling capability provided by the external cooling supply tank taught by Toft, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Jagiella and Hanko.
With respect to claim 2, Jagiella discloses wherein the sensor assembly includes a radiation source 104 arranged in the housing 103, a radiation receiver 106 arranged in the housing, and wherein the radiation source and the radiation receiver are connected to the measuring circuit 107 (Figure 2; col 8).
With respect to claim 3, Jagiella discloses at least one measurement window 116 integrated in a wall of the housing (col 8).
With respect to claim 4, Hanko discloses wherein the fluid line is a fluid channel integrated in the housing (col 20).
With respect to claims 5-6, Jagiella discloses wherein an electronics compartment is formed in the housing and extends from a first end of the housing in a direction of the process connection (electronic device component 107 is arranged in a compartment of the housing that extends from a first end of the housing in a direction of the process connection; Figure 2). The combined references do not specifically disclose wherein the fluid line is arranged outside the electronics compartment on a side of the electronics compartment facing away from the first end of the housing.  However, rearranging the known parts of an invention to arrive at the claimed configuration would have been obvious to one of ordinary skill in the art at the time of the invention based on the design constraints of the application at hand.  For example, one of ordinary skill would have been motivated to arrange the fluid line outside and away from the electronics compartment in order to insure a failure event would minimized damage to electronic circuitry.
With respect to claim 7, Jagiella discloses wherein the housing and electronic compartment are sealed from the environment (col 3).
With respect to claim 8, Jagiella does not specify the electronics compartment having a cylindrical side wall and cooling plate arranged within the electronics compartment along the side wall.  However, selecting a preferred shape of the housing is an obvious design choice, that would not been obvious to one of ordinary skill in the art at the time of the invention based on the constraints of the application at hand.  For example, the geometry of the measuring environment may have restricted the device to have a cylindrical geometric shape.  Additionally, Hanko discloses an optical measurement system that comprises a cooling Peltier plate formed as a heat sink (col 9) arranged along a sidewall of the housing, with the known benefit of active cooling systems improving the electronic performance of photosensors and electronic components by reducing heat.  In light of the improved performance provided by the cooling plate of Hanko, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the collective teachings.
With respect to claim 9, Hanko discloses a Peltier plate.  Peltier plates are known in the art to be formed from metals such as Bi2Te3, PbTe and Si-Ge alloy.  
With respect to claim 10, Hanko does not disclose the plates in contact with a fluid line.  However, materials that are in configured together are necessary in thermally conductive contact, and it would have been obvious to one of ordinary skill in the art at the time of the invention.
With respect to claim 11, Jagiella discloses the sensor assembly has at least one radiation source (104; Figure 2). Jagiella does not disclose the source attached to a cooling plate that and in thermally conductive contact with the fluid line.  However, the source is coupled with the housing and associated elements of the measurement device, and inherently would be in thermally conductive contact with the other associated elements of the device, including the fluid line as made obvious in claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877